Citation Nr: 9905174	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
February 1968, and from July 1970 to February 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1996 and 
September 1997, from the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with asbestosis, 
and current medical records show no physiological impairment 
due to asbestos exposure.

2.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of tinnitus or 
hearing loss.

3.  The veteran first made complaints regarding tinnitus in 
May 1996, more than 25 years after his discharge from active 
naval service.


CONCLUSIONS OF LAW

1.  A claim for service connection for asbestosis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 1998).

2.  A claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for asbestosis.

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  In the instant case, 
there has been no showing that the veteran currently has 
asbestosis or a disability related to asbestos exposure.

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of asbestosis or 
any ailment attributed to exposure to asbestos.  Private 
medical records, dated in March 1995, show the veteran 
reporting exposure to asbestos during civilian employment 
dated between 1968 and 1989.  He complained of shortness of 
breath at rest.  X-ray examination showed primary s, and 
secondary t sized opacities involving six lung fields.  The 
impression given was consistent with asbestosis.  The 
examining physician, Dr. Harron, stated that on the basis of 
this examination and history, and his reading of the X-rays, 
he could make a diagnosis of asbestosis, within a reasonable 
degree of medical certainty.

The report of a VA examination, conducted in October 1995, 
showed the veteran giving a history of exposure to asbestos 
in the Navy.  He reported that he wore asbestos protective 
clothing while assigned to a fire and rescue unit at 
Pensacola Naval Air Station.  He also reported that he was 
exposed to asbestos wrapped pipes in his sleeping quarters 
aboard U.S.S. Saratoga.

He complained of dyspnea after climbing one flight of stairs, 
or walking rapidly less than one mile.  He reported a daily 
cough, primarily in the morning, with production of an 
estimated 1/2 cup of brownish sputum.  

Examination showed him to be well developed and in no acute 
distress.  Chest expansion was symmetrical.  The leaves of 
the diaphragm moved normally.  The lung fields were clear to 
auscultation and percussion.  There were no fine crackling 
rales.  X-ray examination showed no acute infiltrate.  The 
impression given was no acute disease.  The examiner 
concluded there was a history of asbestos exposure, without 
clinical evidence of asbestosis, and with normal physical 
examination and normal pulmonary function test.

The Board notes the veteran's testimony at his personal RO 
hearing, conducted in March 1997.  He repeated his earlier 
accounts of inservice exposure to asbestos.  He reported that 
he had experienced shortness of breath for several years, and 
that he attributed it to asbestosis.  He stated that he was 
receiving compensation through a class action lawsuit 
regarding his civilian exposure to asbestos.  He stated that 
he visited a doctor in 1982, complaining of shortness of 
breath, and was told he had asbestosis.  He did not recall 
the doctor's name.

He stated that lately he had been noticing more sputum, and 
he stated he often must clear his throat.  He reported that 
he felt like he labored when he breathed.  He stated that he 
walks 2 1/2 miles around his neighborhood for exercise and that 
he becomes short of breath when he walks at a fast pace.  

The report of a VA examination, conducted in April 1997, 
shows the veteran complaining of a daily cough, productive of 
a small amount of sputum.  He reported he did not know the 
color of the sputum, as he attempts to swallow it.  He 
complained of dyspnea upon attempting to run less than one 
block.  He could climb one flight of stairs without dyspnea.  
He reported that until six months prior to examination, he 
had been walking 2 1/2 miles in slightly over 30 minutes 
without shortness of breath.

Examination showed chest expansion was symmetrical.  The 
leaves of the diaphragm moved normally.  The lung fields were 
clear to percussion and auscultation.  X-ray examination 
showed the lungs were clear.  The examiner concluded that 
there was a history of exposure to asbestos without clinical 
evidence of asbestosis.

The Board notes a statement from the veteran's private 
physician, Dr. McAtee, dated in July 1997.  He stated that 
the veteran has had definite exposure to asbestos, but that 
he could not elicit any physiologic impairment of the lungs.  
Pulmonary testing showed appropriate cardiopulmonary axis 
cooperation with no evidence of any significant dyspnea.  The 
physician stated that it is likely that the veteran has 
asbestos fibers in his lung, but that it is not definable now 
that he has any significant impairment of his lung function.  
This was based on testing conducted in June 1997.

The Board notes the veteran's testimony at his 
videoconference hearing, conducted in December 1998.  He 
essentially repeated assertions made earlier in statements 
and testimony regarding his subjective complaints of dyspnea.

The Board concludes that the veteran's testimony does not 
outweigh the medical evidence, which shows no current 
disability related to asbestos exposure.  Although an early 
examination showed a finding of asbestosis, the three most 
recent examinations, including one conducted by the veteran's 
private physician, show no current disability.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for asbestosis 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that his claim for service connection 
for asbestosis is not well grounded and is therefore denied, 
in accordance with the decision of the Court in Edenfield v. 
Brown, 8 Vet.App. 384 (1995) (en banc).

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the May 1996 statement of the case and in the above 
discussion.


2.  Entitlement to service connection for tinnitus.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of hearing loss or 
tinnitus.  The report of a diving school application physical 
examination, conducted in March 1966, shows hearing as 
follows:

Left Ear				Right Ear

500		10					5
1000		-5					-5
2000		-10					0
3000		10					5
4000		-10					-5
6000		20					5

The report of an audiometric examination, conducted in 
November 1970, three months prior to separation shows hearing 
as follows:

Left Ear				Right Ear

500		20					20
1000		10					10
2000		10					20
3000		15					20
4000		10					15
6000		15					40

The report of his separation examination, conducted in 
February 1971, does not show hearing test results, however, 
no complaints of hearing loss or tinnitus are noted.  

The veteran first claimed VA benefits in May 1990.  On his 
application for compensation he listed as injuries, bodily 
injuries from being blown off of a tractor, and losing his 
front teeth in an auto accident.  He made no complaints 
regarding hearing loss or tinnitus.  He first made a 
complaint regarding tinnitus in a statement signed in May 
1996.

Private medical records, dated in November 1996, show the 
veteran complaining of a constant ringing noise in his head.  
The physician noted that the veteran had been a patient of 
his in the past, but he did not note whether the veteran had 
ever given a history of tinnitus during previous treatments.  
Examination showed external auditory canals and tympanic 
membranes all within normal limits.  The audiogram showed a 
mid-high frequency sensorineural hearing loss.  The 
impression given was sensorineural hearing loss, noise 
induced, and secondary tinnitus.

The Board notes the veteran's testimony at his 
videoconference hearing, conducted in December 1998.  He 
stated that he was exposed to acoustical trauma while working 
around aircraft during his first term of service.  He stated 
that he first noticed tinnitus after an incident which 
occurred during his second period of active service.  He 
related that during an aircraft launch operation he went on 
deck and drove a tractor with an auxiliary power unit for 
starting aircraft.  On this particular instance he was not 
wearing hearing protection.  When the aircraft started he 
immediately experienced pain in his ears.  He reported that 
he has experienced hearing loss and tinnitus since that 
occasion.

The Board concludes that the veteran's testimony cannot 
overcome the complete lack of medical evidence linking his 
claimed tinnitus to his active naval service.  All audio 
testing done on active duty shows hearing within normal 
limits.  The veteran made no complaints regarding tinnitus 
for 25 years after his discharge.  

During that time the veteran was employed in a variety of 
jobs, such as construction, laborer in a paper mill, and as a 
truck driver.  This information was provided by the veteran 
in connection which his claim for asbestosis.  He was 
undoubtedly exposed to acoustical trauma in the course of his 
civilian employment.

There is no objective evidence which connects his current 
complaints to his remote active naval service.  Private 
medical records, dated in November 1996, show the veteran 
noted to have been a prior patient at the ear, nose and 
throat clinic, but only just then giving complaints of and a 
history of tinnitus.  The Board concludes that the veteran's 
claim for service connection for tinnitus is not well 
grounded, as there is no objective evidence which attributes 
this disorder to acoustical trauma during his active service.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the January 1998 statement of the case and in the above 
discussion.


ORDER

Entitlement to service connection for asbestosis is denied.
Entitlement to service connection for tinnitus is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

